The majority seem to believe that this proceeding cannot be maintained unless the plaintiffs succeed in proving that they actually have been injured through the challenged statute. Such being their belief, the majority quote from some of the testimony for the purpose of showing that it is doubtful whether any substantial injury has been suffered. But, as was said in Cityof Salem v. O.W. Water Service Co., 144 Or. 93 (23 P.2d 539), to which the majority refer with approval:
"Ordinarily a suit or action cannot be maintained until all three of the following elements are present: (a) a duty owing by the defendant to the plaintiff; (b) a breach of that duty; and (c) damages sustained by the plaintiff as a result of the breach. The Declaratory Judgment Act dispenses with the two elements last mentioned and is satisfied if controversy exists concerning the first."
The authorities cited in that decision and those cited by Mr. Justice RAND in his dissenting opinion in this proceeding convince me that this proceeding ought not be dismissed. The issue is not whether the plaintiffs have been damaged. The very purpose of declaratory judgments acts is to enable the courts to step in before damage is inflicted. The majority believe that it is necessary to wait until the Director of Agriculture has conducted more meetings, has promulgated some rules, or has issued some orders, and, finally, until he has proceeded with the enforcement of his rules and orders. Very likely the majority decision will encourage him *Page 122 
to proceed; but it does not seem to me that it is necessary to wait that long when, as in the present instance, a large number of responsible citizens of this state, in good faith, challenge the validity of an act under which the public officer is proposing to proceed. Our sole concern should be whether a declaratory judgment announced in this proceeding will terminate the controversy concerning the validity of the statute. If it will not, § 2-1406, Oregon Code 1930, authorizes us to refrain from entering a decree or judgment. The very fact that much controversy exists concerning the validity of the challenged enactment is good reason for proceeding. I believe that we should proceed and determine whether the challenged statute is constitutional or otherwise.
For the above reasons, I dissent. *Page 123